Citation Nr: 1008004	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  08-16 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in Reno, 
Nevada


THE ISSUE

Entitlement to an effective date prior to September 10, 2007, 
for the award of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


WITNESSES AT HEARING ON APPEAL

Appellant and A.F.


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel





INTRODUCTION

The Veteran served on active duty from May 1980 to June 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision of the 
Washington, DC, Appeals Management Center (AMC) of the 
Department of Veterans Affairs (VA), which awarded the 
Veteran a TDIU, effective September 10, 2007.  The Veteran 
subsequently initiated and perfected an appeal of this 
effective date determination.  The Reno RO currently has 
jurisdiction of the Veteran's claims file.  

In May 2009, the Veteran testified before the undersigned 
Veterans Law Judge, seated at the RO.  His appeal was 
subsequently presented to the Board in August 2009, at which 
time it was remanded for additional development.  It has now 
been returned to the Board.  The Board finds that the actions 
ordered by the Board within the August 2009 remand have been 
accomplished by the agency of original jurisdiction, or 
rendered moot by the actions of the appellant.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  


FINDING OF FACT

Prior the September 10, 2007, grant of a TDIU, some of the 
evidence of record suggested the Veteran was unemployable due 
to service-connected disability.  


CONCLUSION OF LAW

The criteria for referral of the Veteran's TDIU claim prior 
to September 10, 2007, to the Director, Compensation and 
Pension Service, for extraschedular consideration have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.400, 4.16 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the claimant's claim, VA has statutory and 
regulatory notice and duty to assist requirements.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).  To the extent there may be any 
deficiency of notice or assistance, there is no prejudice to 
the appellant in proceeding with this aspect of the issue on 
appeal given the favorable nature of the Board's decision 
with regard to the pending claim.  

The Veteran seeks an effective date prior to September 10, 
2007, for the award of a TDIU.  Except as otherwise provided, 
the effective date of an evaluation and award of pension, 
compensation, or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400 (2009).  

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).  The 
effective date for the grant of increase in disability 
compensation is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date, 
otherwise, the date of the receipt of the claim.  38 C.F.R. 
§ 3.400(o)(2) (2009).  

In the present case, the effective date of September 10, 
2007, was selected because it was on this date a service 
connection award for a depressive disorder, with a 70 percent 
initial rating, became effective.  This award increased the 
Veteran's combined rating to 80 percent, and made him 
eligible for the first time for a total disability rating 
under 38 C.F.R. § 4.16(a).  Previously, the Veteran had been 
in receipt of a combined rating of 10 percent from July 1, 
1987, to March 23, 1999, when he was awarded a 30 percent 
combined rating, followed by a 40 percent combined rating 
effective October 15, 2001.  The Veteran had also been 
awarded several temporary total ratings under 38 C.F.R. 
§ 4.30 for convalescence purposes.   At the time of his TDIU 
application in June 2004, service connection was in effect 
for meniscectomy, status post anterior cruciate ligament 
reconstruction with hamstring autograft, left knee, rated as 
30 percent disabling and posttraumatic arthritis of the left 
knee, rated as 10 percent disabling.  The combined rating was 
40 percent.  
 
As an initial matter, the Board observes that in his written 
contentions, as well as oral arguments offered at his May 
2009 personal hearing, the Veteran asserted that he had filed 
informal service connection claims for various disabilities 
which had not previously been adjudicated by VA.  Indeed, 
within the August 2009 Board remand order, the agency of 
original jurisdiction was requested to adjudicate the issue 
of whether clear and unmistakable error existed in an October 
2007 rating decision which assigned an effective date of 
September 10, 2007, for the award of service connection for a 
depressive disorder, and to contact the Veteran to determine 
if he wished to pursue service connection for a seizure 
disorder and for disabilities of the left hip and back.  In 
an August 2009 written and signed statement, the Veteran 
stated that he never intended to file a claim of clear and 
unmistakable error in a prior rating decision, and wished to 
withdraw any pending service connection claims.  Thus, the 
only issue currently before the Board is entitlement to an 
earlier effective date for the award of a TDIU.  

A TDIU will be considered to exist when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. § 3.340 (2009).  If the total 
rating is based on a disability or combination of 
disabilities for which the schedule provides an evaluation of 
less than 100 percent, it must be determined that the 
service-connected disabilities are sufficient to produce 
unemployability without regard to advancing age.  38 C.F.R. § 
3.341 (2009).  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities. If there is 
only one such disability, this disability shall be ratable at 
60 percent or more and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  For 
purposes of a total rating based on individual 
unemployability, disabilities affecting a single body system 
such as the digestive system will be considered one 
disability. The existence or degree of nonservice-connected 
disabilities or previous unemployability status will be 
disregarded where the percentages for the service-connected 
disability or disabilities are met and in the judgment of the 
rating agency, such service-connected disabilities render the 
veteran unemployable.  38 C.F.R. § 4.16(a) (2009).  If the 
above percentages are not met, the Veteran's claim may still 
be referred to the Director, Compensation and Pension 
Service, for extraschedular consideration, when the evidence 
of record shows that Veteran is "unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disabilities."  38 C.F.R. § 4.16(b) (2009).  

In the present case, the Veteran argues he first filed a 
claim for a TDIU in May 1990.  Review of the record confirms 
that in a written statement filed by his representative at 
that time, the Veteran was described as "not a prime 
candidate for any type of gainful employment" due to his 
service-connected left knee disability.  The RO subsequently 
denied entitlement to nonservice-connected pension within a 
January 1992 rating decision.  The Veteran did not appeal 
this determination.  In October 1995, he filed an application 
for VA vocational rehabilitation services.  He has also 
alleged this claim served as a claim for a TDIU.  

On March 28, 2000, the Veteran filed an informal claim for an 
increased rating for his service-connected knee disability, 
and also stated he was unemployable following his recent 
surgery.  The RO accepted this statement as an informal claim 
for a TDIU, and denied the same within an October 2000 rating 
decision.  The Veteran did not appeal this determination.  

The Veteran next filed a claim for a TDIU which was received 
by VA in June 2004, along with several documents submitted by 
the Veteran in support of his claim.  In a June 2002 written 
statement, a VA physician stated the Veteran had "severe 
arthritis of the left knee" which rendered him "totally 
disabled for any gainful employment."  This physician had 
also written within a May 2002 treatment note that the 
Veteran was "totally disabled for any gainful employment" 
due to his left knee disability.  Likewise, in a September 
2004 treatment note, the Veteran was described by this same 
physician as "unable to work at all" and "totally 
unemployable" due to his pain and limited mobility resulting 
from his service-connected left knee disability, as well as a 
right knee disorder.  

Review of the record also indicates that on VA examination in 
July 2002, the Veteran was noted to have pain of both the 
left knee and hip.  According to the examiner, the Veteran 
"walked like a cripple", despite using a cane.  X-rays of 
the left knee confirmed a prior ligament repair, but were 
otherwise negative, with adequate joint spaces and no soft 
tissue abnormalities.  X-rays of the Veteran's left hip 
revealed adequate joint spaces and an absence of bony or 
joint abnormalities.  Range of motion of the left hip was 
also full, while range of motion of the left knee was 
restricted.  Pain was reported on palpation of both the left 
knee and hip.  Based on these findings, the examiner stated 
"I am not sure that he will ever be able to work again in 
any meaningful way, despite multiple attempts [to work]".  

While the Veteran did not as a factual matter meet the 
schedular eligibility criteria under 38 C.F.R. § 4.16(a) 
prior to September 10, 2007, the effective date of the award 
of a TDIU, 38 C.F.R. § 4.16(b) must also be considered in all 
such circumstances.  Upon review of the evidentiary record, 
as discussed above, the Board finds sufficient evidence has 
been presented to warrant referral to the Director, 
Compensation and Pension Service, for extraschedular 
consideration prior to September 10, 2007.  That is, the 
Board finds the evidence of record suggests that Veteran is 
potentially "unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities."  Thus, the Veteran's claim is granted, to the 
limited extent that the Board finds referral to the Director, 
Compensation and Pension Service, for extraschedular 
consideration prior to September 10, 2007, is warranted.  


ORDER

Referral of the Veteran's TDIU claim prior to September 10, 
2007, for extraschedular consideration by the Director, 
Compensation and Pension Service, is warranted.   To this 
extent only, the Veteran's appeal is granted.  

REMAND

As noted above, the Board finds the evidence sufficient to 
raise the possibility of entitlement to a TDIU prior to 
September 10, 2007, based on extraschedular eligibility under 
38 C.F.R. § 4.16(b).  However, the authority to consider and 
assign extraschedular ratings has been specifically delegated 
to the Director of the Compensation and Pension Service, and 
not the Board, in the first instance.  Therefore, the correct 
course of action for the Board, where it finds that 
entitlement to an extraschedular evaluation may be present, 
is to raise the issue and remand it for the proper procedural 
actions outlined in 38 C.F.R. § 4.16(b).  See Floyd v. Brown, 
9 Vet. App. 88 (1996); see also VAOPGCPREC 6-96 (August 16, 
1996).  Specifically, the RO is required to prepare a full 
statement of the Veteran's service-connected disabilities, 
employment history, educational and vocational attainment, 
and all other factors having a bearing on his employability.  
Such a statement must then be submitted to the Director, 
Compensation and Pension Service, for appropriate 
consideration.  As was also noted above, the Veteran has 
already met the eligibility requirements of 38 C.F.R. 
§ 4.16(a) as of September 10, 2007, and has been granted a 
TDIU as of that date.  Thus, the Director or his/her 
appointed agent is requested to determine only whether an 
extraschedular rating is warranted at any time prior to 
September 10, 2007.  

Accordingly, the case is REMANDED for the following action:

1.  After undertaking any other 
development deemed necessary, prepare a 
full statement of the Veteran's service-
connected disabilities, employment 
history, educational and vocational 
attainment, and all other factors having a 
bearing on his employability prior to 
September 10, 2007.  Thereafter, forward 
the Veteran's claims file and the prepared 
statement to the Director, Compensation 
and Pension Service, for extraschedular 
consideration pursuant to 38 C.F.R. 
§ 4.16(b).  

2.  Readjudicate the claim for an earlier 
effective date for the award of a TDIU.  
If this matter remains denied, issue an 
appropriate supplemental statement of the 
case and give the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.  

The Board offers no opinion at this time regarding the 
ultimate outcome of this appeal.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


